Case 1:20-cv-01825-RLY-TAB Document 80 Filed 09/29/20 Page 1 of 2 PagelD #: 1180

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF INDIANA
INDIANAPOLIS DIVISION

COMMON CAUSE INDIANA,
Plaintiff,

v. No, 1:20-cv-01825-RLY-TAB
CONNIE LAWSON, in her official capacity as
Indiana Secretary of State;

PAUL OKESON,

5S. ANTHONY LONG,

SUZANNAH WILSON OVERHOLT, and
ZACHARY E, KLUTZ, in their official
capacities as members of the Indiana Election
Commission;

J. BRADLEY KING and

ANGELA NUSSMEYER, in their official
capacities as co-directors of the Indiana
Election Division; and

RAY ADLER,

PAUL RAUSCH,

. KEVIN C. SMITH, and
RANDALL VONDERHEIDE, in their official
capacities as county election officials, and as
representatives of a class of all members of
Indiana county election boards and boards of
elections and registration,

Names Nie ieee” See See eee” Mime!” Nee See” meee” Snare cee” cere” cee” Nepean” Serpe” meet” epee” nega” Ngee” “acme “acest” ger” Ngee” get” Se”

Defendants.
PRELIMINARY INJUNCTION |
On July 22, 2020, the court entered its ruling on Common Cause Indiana's Motion
for Preliminary Injunction, but the court inadvertently failed to issue a separate order on

the preliminary injunction, See Auto Driveaway Franchise Sys., LLC y. Auto Driveaway
Case 1:20-cv-01825-RLY-TAB Document 80 Filed 09/29/20 Page 2 of 2 PagelD #: 1181

Richmond, LLC, 928 F.3d 670, 675-76 (7th Cir. 2019) (stating Rule 65(d) requires that
"an injunction must be embodied in a standalone separate document.").

Therefore, consistent with this court's finding that Plaintiff is likely to succeed on
its claim that Indiana Code §§ 3-11.7-7-2, 3-11.7-7-3, and 3-11.7-7-4 (the "Challenged
Amendments") unconstitutionally burden the right to vote, Plaintiff lacks an adequate
remedy at law, and Plaintiff will suffer irreparabie harm without an injunction, the court
ORDERS as follows:

Defendants, their respective agents, officers, employees, successors, and all
persons acting in concert with each or any of them are preliminarily enjoined from
implementing, enforcing, administering, invoking, or giving any effect to Indiana Code

§§ 3-11.7-7-2, 3-11.7-7-3, and 3-11.7-7-4 during the November 3, 2020 General Election.

SO ORDERED this 2 day of KPT 2020.

 
     

RICHARD L. YOWING, JUDGE
United States District Court
Southern District of Indiana

Distributed Electronically to Registered Counsel of Record.
